Title: To James Madison from Jacob Ridgway (Abstract), 26 March 1805
From: Ridgway, Jacob
To: Madison, James


26 March 1805, Antwerp. “The preceding are duplicates of my last respects of the 24th Jan:y. and 8th Ulto. to which I beg leave to refer you as also to the Duplicates of the several Letters and Vouchers therein mentioned.
“Permit me now, Sir to call your attention to a subject alluded to in your standing Instructions but not Sufficiently explicit to determine my Conduct; I mean the Case when Vessels are under the American flag provided with regular Papers altho’ wholly or partly owned by a foreigner not a Citizen of the United States.
“Two Brigs of Petersburg, Virginia, Viz, The Mount Vernon, James Cox Master, and the Eliza, Henry Brown Master, both from Norfolk and loaded with Tobacco, entered this Port about the middle of February; The former had a Sea Letter and a mediteranean Passport but no Register or Certificate of Property and was enterr’d here by her Consignees Mess. Brothers Debaugue as a french Bottom navigating under american Colours with the approbation of the french Minister in consequence of which I refused recognising her as an american Vessel. The Latter, the Brig Eliza, was provided with regular Papers, but her Certificate of Property being filled up in the Name of the Said Master, a young man, not likely to be her true owner, created suspicions which were confirmed two days after by discovering she had likewise enterred at the Custom house as a french Bottom and had a Double set of Papers Copies of Which I enclose together with my several Letters to Mr Armstrong on the subject and his replies. You will observe, Sir, by the enclosed Copies that a french house living in Ghent, Mess. DeCoest freres, appear to be the Present Owners of the Brig Eliza whose french Papers I have had in my possession the necessary time to peruse them and have them Copied but that having obtained them by indirect means I could not make use of them. The french Papers of the Mount Vernon I have not seen, but Mr. Robertson, my secretary, having been an Eye witness, at the Custom house, to her having enterred as a french Bottom, I immediately called on the Collector who confidentially confirmed this, but declined giving any official proof. I then requested the Captain to call at my office and took his affidavit as ⅌ Copy enclosed which may throw some light into this business.
“If you judge it advisable, I shall be glad to have your Instruction, which will govern my future Conduct in similar Cases.”
